                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Brian C. Rocca, Bar No. 221576
                     2   Geoffrey T. Holtz, Bar No. 191370
                         Ellie F. Chapman, Bar No. 305473
                     3   One Market, Spear Street Tower
                         San Francisco, CA 94105-1596
                     4   Tel: 1.415.442.1000
                         Fax: 1.415.442.1001
                     5   brian.rocca@morganlewis.com
                         gholtz@morganlewis.com
                     6   ellie.chapman@morganlewis.com

                     7   Attorneys for Defendant

                     8
                                                     UNITED STATES DISTRICT COURT
                     9
                                                   NORTHERN DISTRICT OF CALIFORNIA
                    10
                                                           OAKLAND DIVISION
                    11
                         TSI USA LLC,                                    Case No. 4:17-cv-03536-HSG
                    12
                                              Plaintiff,                 STIPULATION AND [PROPOSED]
                    13                                                   ORDER RE SCHEDULE PENDING
                                       vs.                               ADR PROCESS
                    14
                         UBER TECHNOLOGIES, INC,
                    15
                                              Defendant.
                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO                                                                            Case No. 4:17-cv-03536-HSG
                                      STIPULATION AND [PROPOSED] ORDER RE SCHEDULE PENDING ADR PROCESS
                     1                                                 RECITALS

                     2             WHEREAS, on December 18, 2018, the Court held a telephonic conference regarding the

                     3   parties’ ADR election (Dkt. 73);

                     4             WHEREAS, on December 19, 2019, per the Court’s instruction, the parties submitted an

                     5   updated Stipulation and [Proposed] Order Selecting ADR Process;

                     6             WHEREAS, the parties have stipulated to conduct a mediation under ADR Local Rule 6

                     7   and have requested a deadline of March 15, 2019 to complete that process;

                     8             WHEREAS, the parties agree that, in the interest of efficiency and to facilitate a good

                     9   faith ADR process, any further litigation activity should be temporarily held in abeyance pending
                    10   completion of the ADR process;

                    11             THEREFORE, the parties, through their undersigned counsel, and subject to the Court’s

                    12   approval, stipulate as follows:

                    13             Any case deadlines, including, without limitation, Plaintiff’s time to amend the Complaint

                    14   and Defendant’s time to respond thereto, shall be held in abeyance and tolled from the date of the

                    15   filing of this stipulation up to and including March 15, 2019.

                    16             IT IS SO STIPULATED.

                    17   DATED: December 19, 2018                By: /s/ Brian C. Rocca

                    18                                               Brian C. Rocca1
                                                                     MORGAN, LEWIS & BOCKIUS LLP
                    19                                               Attorneys for Defendant

                    20   DATED: December 19, 2018                By: /s/ Steven M. Shebar
                    21                                               Steven M. Shebar
                                                                     SHEBAR LAW FIRM
                    22                                               Attorneys for Plaintiff

                    23

                    24                                          [PROPOSED] ORDER

                    25             PURSUANT TO STIPULATION, IT IS SO ORDERED.

                    26
                                  12/20/2018
                         Dated: ___________________, 2018
                    27                                                   United States District Judge

                    28
                         1
MORGAN, LEWIS &              Brian C. Rocca, the filer of this document, obtained the consent of Mr. Shebar before its filing.
 BOCKIUS LLP
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                                             1                        Case No. 4:17-cv-03536-HSG
                                          STIPULATION AND [PROPOSED] ORDER RE SCHEDULE PENDING ADR PROCESS
